Case: 19-50978     Document: 00515526529         Page: 1    Date Filed: 08/13/2020




            United States Court of Appeals
                 for the Fifth Circuit                               United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 13, 2020
                                 No. 19-50978                          Lyle W. Cayce
                                                                            Clerk

 United States of America,

                                                           Plaintiff—Appellee,

                                     versus

 Dianna Michelle Galloway,

                                                       Defendant—Appellant.


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 7:12-CR-267-2


 Before Davis, Jones, and Willett, Circuit Judges.
 Per Curiam:*
        Dianna Michelle Galloway violated the conditions of her supervised
 release by using marijuana and failing to complete inpatient substance abuse
 treatment for methamphetamine use. As a result, the district court revoked
 her supervised release and sentenced her to nine months’ imprisonment and
 a subsequent term of two years’ supervised release. Among other conditions


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50978         Document: 00515526529      Page: 2     Date Filed: 08/13/2020




                                   No. 19-50978


 of release, the district court ordered that Galloway have “no contact” with
 her boyfriend, Shon Tomas Rushmore. Galloway appeals this condition,
 arguing that it is not reasonably related to the relevant sentencing factors and
 is overbroad, violating her First Amendment rights. We disagree and affirm
 the district court.
        A district court has extensive discretion to impose supervised release
 conditions, but not unlimited discretion. United States v. Paul, 274 F.3d 155,
 164 (5th Cir. 2001). First, conditions must be reasonably related to: (1) “the
 nature and circumstances of the offense and the history and characteristics
 of the defendant”; (2) deterring criminal conduct; (3) protecting the public
 from the defendant’s future crimes; or (4) providing the defendant with
 correctional treatment. United States v. Miller, 665 F.3d 114, 126 (5th Cir.
 2011) (citing 18 U.S.C. §§ 3583(d), 3553(a)(1), 3353(a)(2)(B)-(D)). Second,
 conditions may not be more restrictive than necessary to achieve any of these
 latter-three goals. Paul, 274 F.3d at 165.
        Here, both requirements are easily satisfied. Rushmore, like
 Galloway, has been convicted of a felony, has a long history of substance
 abuse, and has struggled to remain sober. Also, like Galloway, Rushmore has
 violated the conditions of his supervised release by engaging in illicit drug
 use—heroin—and failing to participate in drug treatment. In fact,
 Rushmore’s own (second) revocation hearing occurred on the same day as
 Galloway’s and in front of the same judge. Therefore, the judge, who knew
 of Galloway and Rushmore’s romantic relationship, could reasonably
 conclude that the entanglement could be detrimental to preventing
 Galloway’s recidivism, protecting the public, and providing Galloway with
 the correctional treatment she needs. See United States v. Woods, 547 F.3d
515, 517–18 (5th Cir. 2008) (per curiam). The condition is thus reasonably
 related to the goals of supervised release.




                                        2
Case: 19-50978      Document: 00515526529              Page: 3   Date Filed: 08/13/2020




                                    No. 19-50978


        The condition is also sufficiently limited in scope. It does not, as
 Galloway suggests, ban unknowing contact. See Paul, 274 F.3d at 165–66
 (reiterating that “associational conditions do not extend to casual or chance
 meetings” (internal quotation omitted)). Nor was the district court required
 to narrow the condition by allowing Galloway to have contact with Rushmore
 via phone or written communication. See United States v. Caravayo, 809 F.3d
269, 276 (5th Cir. 2015) (“The possibility of a less restrictive alternative is
 not necessarily fatal to a blanket condition . . . .”). The record provides
 sufficient evidence to demonstrate that prohibiting all contact with
 Rushmore is reasonably necessary to serve the goals of supervised release. So
 though prohibiting Galloway from having contact with her boyfriend is an
 infringement on her liberty, the infringement is reasonably necessary and,
 thus, permissible. See Woods, 547 F.3d at 519.
                                *        *         *
        The order of the district court is AFFIRMED.




                                         3